Order entered March 2, 2020




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-01264-CV

               MACY’S RETAIL HOLDINGS, INC., Appellant

                                      V.

                        AUDON BENAVIDES, Appellee

               On Appeal from the 134th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-18-10796

                                    ORDER

      Before the Court is appellant’s February 28, 2020 unopposed second motion

or an extension of time to file its brief on the merits. We GRANT the motion and

extend the time to April 6, 2020. We caution appellant that further extension

requests will be disfavored.


                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE